NO. 12-08-00343-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

IN RE:                                                     §

JODY MCCREARY,                                             §     ORIGINAL PROCEEDING

RELATOR                                                    §

                                MEMORANDUM OPINION
                                      PER CURIAM
         On November 21, 2002, Jody Ford McCreary pleaded guilty to the offense of robbery, a
second degree felony. He contends in this original mandamus proceeding that the district attorney
never filed a signed, sworn complaint accusing him of the offense, as required by article 2.05 of the
Texas Code of Criminal Procedure. Therefore, his argument continues, the district attorney failed
to invoke the jurisdiction of the trial court, and the conviction is void.
         Texas courts of appeals have mandamus jurisdiction in criminal matters. See Dickens v.
Second Court of Appeals, 727 S.W.2d 542, 548 (Tex. Crim. App. 1987). However, only the Texas
Court of Criminal Appeals has jurisdiction over matters related to final postconviction felony
proceedings. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.1991).
Because McCreary’s complaint relates to a final postconviction felony, we are without jurisdiction
to consider his mandamus petition. Accordingly, the petition for a writ of mandamus is dismissed.
Opinion delivered September 24, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                              (DO NOT PUBLISH)